Citation Nr: 1516933	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition of the scrotal area.
 
2.  Entitlement to service connection for a cervical spine condition as secondary to the service connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.
 
3.  Entitlement to service connection for right arm numbness as secondary to the service connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine and/or the claimed cervical spine condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was later transferred to the Atlanta, Georgia RO.  

This case was remanded by the Board in November 2014 for further development.  The Board notes that the issue of entitlement to service connection for a left shoulder condition was also remanded at that time.  As service connection for a left shoulder strain (claimed as left shoulder condition) was granted in a January 2015 rating decision, the benefits sought on appeal have been granted and this issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a skin condition of the scrotal area.  He was afforded a VA examination in January 2015.  The examination disclosed, however, that the Veteran did not have an active lesion or rash or residual.  The Veteran has expressed that his condition is still current.  The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, to adequately assess the severity of the Veteran's skin disability, the Board finds the Veteran should be afforded a VA examination during a period when his condition is "active."  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  The RO should therefore attempt to schedule an examination in consultation with the Veteran as to when his skin disorder is active.

Regarding the claim for service connection for a cervical spine disability, the Board notes that the Veteran was afforded a VA examination in January 2015.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  She then stated, however, that there was not enough objective evidence to determine a cervical spine condition during service without resorting to mere speculation.  The VA examiner further opined that the Veteran's cervical spine disability was not at least as likely as not aggravated beyond its natural progression by the service connected condition.  She again found that the medical evidence was insufficient to determine if the condition was aggravated beyond its natural progression.  According to the VA examiner, arthritis in one joint does not cause arthritis in another joint.  The Board finds that the VA examiner's opinion and rationale are conflicting as she renders opinions against the claim but then she states that the evidence is insufficient to make a determination.  The Board finds that another opinion is needed for proper adjudication of the claim as the January 2015 opinion and rationale are conflicting. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary.

The right arm numbness is considered by various medical providers as due to an underlying neck disorder.  As such, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Therefore, both issues are remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA examination to determine the nature and extent of the Veteran's skin condition of the scrotal area.  The examination preferably should be conducted during a period when the Veteran's skin condition is "active."  If a disability is diagnosed, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present skin disability of the scrotal area is attributable to service to include the in service notations.  The examiner is also to be provided access to VBMS and Virtual VA.  All indicated studies should be conducted and all findings reported in detail.  A complete rationale for any opinions expressed must be provided.  

2. Obtain an addendum opinion from a VA examiner other than the January 2015 VA examiner.  The Veteran's Virtual VA and VBMS electronic files must be made available to the examiner for review in connection with the opinion.  If the examiner finds that another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to:
(1) Was a cervical spine disorder at least as likely as not (50 percent or greater probability) incurred in or otherwise etiologically related to military service, based on a 1976 in-service auto accident, as well as a 1983 motorcycle accident? (Please note review of the prior April 2009, December 2013 and January 2015 VA examinations in this regard.) (2) Was the cervical spine disorder at least as likely as not initially incurred due to, or otherwise chronically aggravated by the Veteran's existing service connected lumbar spine disorder? (3) Provided the cervical spine disorder is deemed attributable to service and/or service-connected disability on the foregoing inquiries, was the Veteran's right arm numbness at least as likely as not initially incurred due to, or otherwise chronically aggravated by the Veteran's cervical spine disorder?  A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why. The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.

3. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




